ON PARTIAL CONFESSION OF ERROR

WELLS, Judge.
We find no abuse of discretion in the trial court’s decision to deny G.R.’s last minute motion for a continuance. See Mills v. State, 280 So.2d 35 (Fla. 3d DCA 1973). We also find no error in the trial court’s order adjudicating G.R. delinquent *833for fleeing from a police officer. However, based on the State’s proper partial confession of error, we reverse and remand for the limited purpose of conforming the written adjudicatory and disposition orders to the trial court’s oral pronouncement that adjudication be withheld. See McDavid v. State, 790 So.2d 1292 (Fla. 3d DCA 2001).
Affirmed, in part; reversed, in part, and remanded with directions.